 

 

 

 

 

 

 

 

 

 

 

 

, ".j ;h¢#$l,, w "h;§'j?f
DocUMENT ' 1
ELECTRONICALLY`FILED §§
UNITED sTATEs DISTRICT coURT DOC#, _\ _ §jl
soUTHERN DISTRICT 0F NEw YORK f
DATEFILED l/ l/jl:
KRISTIN RIGHTNOUR, n
Plaintiff, 16-cv-3527 (JGK)
- against - oPINIoN & onDER

TIFE'ANY AND COMPANY ,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Kristin Rightnour, brings this action
against her former employer, Tiffany and Company (“Tiffany” or
“the defendant”), alleging that Tiffany violated Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § ZOOO(e) et seq.
(“Title Vll”) and the New York City Human Rights Law, New York
City Administrative Code § 8~107 et seg. (“NYCHRL”), by engaging
in unlawful religious discrimination and retaliation. The
plaintiff, who is a practicing Catholic, primarily alleges that
the defendant engaged in unlawful religious discrimination when
it took various disciplinary actions against the plaintiff, and
that the defendant retaliated against the plaintiff for sending
a letter from her attorney and filing charges with the Equal
Employment Opportunity Commission (“EEOC”). The defendant
contends that the plaintiff was disciplined for

nondiscriminatory and nonretaliatory reasons including her poor

 

leadership and communication skills that involved abrasive and
insensitive comments to others in the workplace.

The defendant now moves under Rule 56 of the Federal Rules
of Civil Procedure for summary judgment dismissing the
plaintiff's claims. For the following reasons, the defendant’s
motion is granted.

l.

“The [C]ourt shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 417 U.S. 317,

 

322-23 {1986); Gallo v. Prudential Residential Servs. L.P., 22

 

F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial court's task at the
summary judgment motion stage of the litigation is carefully
limited to discerning whether there are genuine issues of
material fact to be tried, not to deciding them. lts duty, in
short, is confined at this point to issue-finding; it does not
extend to issue-resolution.” §allg, 22 F.Bd at 1224. The moving
party bears the initial burden of “informing the district court
of the basis for its motion” and identifying the matter that “it
believes demonstrate[s] the absence of a genuine issue of
material fact.” Celotex, 47? U.S. at 323. “Only disputes over
facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary

 

 

 

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). If a party “fails to make a showing sufficient to
establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at
trial,” summary judgment should be granted against that

party. Celotex, 477 U.S. at 322; Fed. R. Civ. P. 56(c)(l)(B) &
2010 Advisory Committee Note.

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable
inferences against the moving party. See Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)

(citing United States v. Diebold, Inc., 369 U.S. 654, 655
(1962)); see also §allg, 22 F.3d at 1223. Summary judgment is
improper if there is any evidence in the record from any source
from which a reasonable inference could be drawn in favor of the
nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d
29, 37 (2d Cir. 1994). If the moving party meets its burden, the
nonmoving party must produce evidence in the record and “may not
rely simply on conclusory statements or on contentions that the
affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

 

Although the Second Circuit Court of Appeals has noted that
district courts should “be especially chary in handing out

summary judgment in discrimination cases, because in such cases

 

 

the employer’s intent is ordinarily at issue,” Chertkova v.

Conn. Gen. Life lns. Co., 92 F.Bd 81, 87 (2d Cir. 1996), a

 

plaintiff must rely on “more than conclusory allegations to
resist a motion for summary judgment, and show more than some
metaphysical doubt as to the material facts,” Gorzynski v. Jet
Blue Airways, 596 F.3d 93, 101 (2d Cir. 2010) (internal
citations and quotation marks omitted). The Supreme Court has
instructed that courts are not to treat discrimination any
“differently from other ultimate questions of fact.” Reeves v.
Sanderson Plumbing Prods., lnc., 530 U.S. 133, 148 (2000)
(quotation marks omitted). For example, “an employer would be
entitled to judgment as a matter of law if the record
conclusively revealed some other,l nondiscriminatory reason for
the employer’s decision, or if the plaintiff created only a weak
issue of fact as to whether the employer’s reason was untrue and
there was abundant and uncontroverted independent evidence that
no discrimination had occurred.” ld;
ll.

The following facts are undisputed for purposes of this

motion unless otherwise noted.
A.

Defendant Tiffany and Company is a luxury jewelry and

specialty retailer with worldwide distribution centers and a

global headquarters. Def.’s 56.1 L l. Tiffany’s marketing is

 

performed by a Global Marketing Department and various regional
marketing departments. £§; L 2.

Tiffany hired the plaintiff in October 2013 to fill the
role “Director of Marketing - Fashion Category for Northern
America.” ld; L 7. In that role, the plaintiff was responsible
for the overall marketing strategy and budget planning for
Tiffany’s fashion, gifts, and accessories categories. ld; Lacaze
Decl., EX. 2.

The plaintiff had three managers during her tenure at
Tiffany. When the plaintiff was first hired by Tiffany, she
reported to Andrea Davey, whose title was “Vice President -
Marketing, Northern America.” Def.’s 56.1 l 10. Davey
transferred to a different team in early 2014, and upon Davey’s
transfer, the plaintiff began reporting to Catherine Lacaze. ld;
I 11. Adrienne Davis, who originally reported to Lacaze
alongside the plaintiff, was given a promotion in April 2015.
ld; IT 11, 65. When Davis was promoted, she became the
plaintiff's direct supervisor. §d; I 66. The plaintiff
supervised two employees, Jennifer Greene and Caitlyn Byrnes.
Def.'s 56.1 T 8.

The plaintiff is a practicing Catholic. Pl.'s. 56.1 l 100.
Jennifer Greene is Jewish and Caitlyn Byrnes is Catholic. ;d;

Lacaze was raised in the Catholic faith and went to Catholic

 

school but no longer practices, and Davey is of Jewish heritage
but not religious. ld; ll 92-93.

Although the plaintiff delivered satisfactory performance
in certain aspects of her position, the plaintiff displayed
partnering and communication deficiencies early on. ld; l 12.
Beginning in early 2014, Lacaze and Human Resources (“HR”) began
receiving complaints about the plaintiff’s abrasive
communication style and lack of professionalism. ld; l 13. For
example, in early 2014, Tiffany received a complaint that the
plaintiff told an employee, who did not report to the plaintiff,
that the plaintiff told her she was doing a great job “no matter
what others say.” ld; l 14. The employee found that comment to
be disconcerting and spoke to HR. ld; l 15. Lacaze also received
complaints regarding the plaintiff’s interactions. Lacaze
testified that the plaintiff's coworkers complained that the
plaintiff “was abrasive in meetings [and] dismissive,” and that
she made her coworkers feel “belittled and that [the plaintiff]
was contemptuous.” Polido Decl., Ex. 6, at 35. The plaintiff
also failed to turn in assignments on time. Def.’s 56.1 l 16.

The plaintiff's first performance review was in the Spring
of 2014, and it evaluated her performance for her first four
months of work. Pl.'s 56.1 l 104. Davey, who was the plaintiff’s
manager at the time, conducted the plaintiff’s performance

review. Id. Overall, Davey gave her a positive performance

 

review, rating her six out of six. Id. However, the performance

review noted concern in some areas, including that the

\\

plaintiff’s approach to managing multiple projects was not
sustainable.” Rightnour Decl., Ex. A, at 3-4.

In the summer of 2014, Byrnes reported to Lacaze and HR
comments that the plaintiff made that Byrnes believed were
inappropriate and made Byrnes feel uncomfortable. Def.'s 56.1
l 22. Among other issues, Byrnes reported that around November
2013, the plaintiff commented to Byrnes and Greene -- in
reference tora Hispanic security guard at a Tiffany store --
that the security guard was the only person who paid attention
to the plaintiff at the store because “Hispanics love blondes.”l
§Q; l 23.

Byrnes also reported that around April 2014, the plaintiff
discussed Good Friday in a meeting with her direct reports --
Greene and Byrnes. Def.’s 56.1 l 24. Byrnes reported that the

plaintiff told Greene, who is Jewish, that Good Friday is when

“your people killed Jesus.”2 Id. l 25.

 

1 Although she does not remember making this comment, the plaintiff
does not dispute that Byrnes reported the comment to Lacaze and HR.
Pl.’s. 56.1 Counter Stmt. I 23.

2 The plaintiff does not dispute that Byrnes made this report to HR,
but the plaintiff does dispute that she made the underlying comment
that “your people killed Jesus.” Despite claiming that she never made
this comment, the plaintiff later asked Greene to send the plaintiff
an email explaining that Greene was not offended by the comment.
Def.'s 56.1 Stmt. l 32.

 

Byrnes also reported an incident where the plaintiff stated
that a certain social media marketing technique should be used
in Asia because “[a]ll Asians love social media.” §d; 56.1 l 27.
The plaintiff does not dispute that Byrnes reported this
comment, but the plaintiff asserts that she did not make the
comment as described. Pl.’s 56.1 Counter Stmt. l 27. The
plaintiff states that she shared information based upon consumer
behavior research reports showing that social media usage is
higher in Asia. ld;

Byrnes also reported problems with the plaintiff’s
management and communication style, including that the plaintiff
micromanaged her direct reports, which made it difficult for
them to complete-projects on time. Def.’s 56.1 l 29.

Upon receiving the complaints from Byrnes, HR opened an
investigation into the plaintiff’s behavior, interviewing
employees such as Greene, Byrnes, and the plaintiff. ld; l 30.
The interviews were primarily conducted by Sylvia Raymond, who
is a practicing Catholic. l§; ll 20, 94. During the
investigation, Greene said that she was not personally offended
by the plaintiff’s behavior. ld; l 31; Raymond Decl., Ex. 2.

ln light of the plaintiff’s communication, leadership, and
partnership deficiencies, Lacaze and HR determined that

corrective action was warranted. On September ll, 2014, Tiffany

issued a warning to the plaintiff. Def.’s 56.1 ll 33, 35. The

 

 

warning stated: “Because of your work performance and or conduct
you are at risk of losing your job.” Lacaze Decl., Ex. 5. The
warning notified the plaintiff that during the HR investigation,
many of the plaintiff’s business partners stated that the
plaintiff’s communication style was “abrasive, condescending,
and/or dismissive," and that the plaintiff frequently displayed
body language that signaled disinterest in what other
individuals had to say, such as rolling her eyes. ld; The
warning mentioned the plaintiff's November 2013 comment about
Hispanics loving blondes and the plaintiff's April 2014 remark
that “your people killed Jesus.” The warning explained that the
plaintiff’s behavior was particularly important because of her
role as a leader within the company, which required her to lead
by example. ld; The warning recommended that the plaintiff
attend a Management Development Program. ld;; Pl.’s 56.1 l 38.
Lacaze, Raymond, and the plaintiff all signed the warning.
Lacaze Decl., Ex. 5.

Raymond and Lacaze delivered the warning to the plaintiff
in a meeting in which they reiterated the consequences of the
warning. Def.'s 56.1 l 4l. Under Tiffany company policy,
employees on active warning are not eligible for a bonus, a
merit increase, a transfer, or a promotion. ld; ll 41~42.
Additionally, employees on active warning cannot receive an

overall rating higher than “adequate” in their annual

 

performance review. ld; l 43; Raymond Decl., Ex. 7. When Raymond
and Lacaze delivered the warning, the plaintiff did not raise
any concerns about discrimination or retaliation. l§; l 46.

Three months later, in December 2014, the plaintiff's
attorney sent a letter to Tiffany, claiming that by issuing the
warning Tiffany discriminated against the plaintiff on the basis
of her religion. Polido Decl., Ex. 7. In that letter, the
plaintiff’s attorney claimed that the warning was issued because
the plaintiff expressed her religious belief that the Jewish
people killed Jesus. ld;3

Despite being issued a warning and counseled on her
deficiencies, Lacaze and HR continued to receive complaints
about the plaintiff. Def.’s 56.1 l 50; Polido Decl., Ex. 1, at
264~65, 337-38, 344, 376. For example, Byrnes complained that
the plaintiff made an inappropriate comment about Byrnes’s
financial situation by telling Byrnes that she does not “know
what it's like to really need a paycheck” because she “live[d]

at home.” Def.’s 56.l ll 52"53. The plaintiff also attempted to

 

3 The letter stated that the plaintiff was issued a warning “for
allegedly stating that the ‘Jewish People Killed Jesus.’ Ms. Rightnour
did not make this statement ~- although she, as most Catholics,
believe it to be true ~~ and she informed Tiffany & Co. of such.” §d;
There is no question that Byrnes reported the remark and that the
plaintiff asked Greene to send an email stating that Greene was not
offended by the comment. At the argument of the current motion,
plaintiff's counsel did not know the basis for the comment about what
“most Catholics” believe. While not directly relevant to the
disposition of the current motion, it is not true that the Catholic
Church's position is that attributed to the plaintiff and her lawyer.
§ee Nostra Aetate (Pope Paul VI) (October 28, 1965).

10

 

circumvent the consequences of her warning status. Even though
the plaintiff knew that she was not allowed to transfer to a
different group while under the warning, she contacted another
group to ask them about transferring to an open position without
notifying Lacaze. ld; ll 55, 57-58. Discussions about a
potential transfer ceased only when senior management contacted
Lacaze, who notified them that the plaintiff was on active

_ warning. ld; l 59.

ln the spring of 2015, another employee, Burke, complained
to HR that the plaintiff introduced Burke to a photographer at a
photoshoot as a “crazy bodybuilder crossfit chick.” The
plaintiff then stated to Burke, “See it can be fun to dress like
a girl,” and “You should keep that dress, it would help your
wardrobe.” l§; l 64. Burke reported that the plaintiff made her
uncomfortable on several occasions and that she felt as if she
was being bullied by the plaintiff. Raymond Decl., Ex. 10.

The plaintiff’s March 2015 performance review reflected her
active warning status and the feedback her managers continued to
receive about her. Def.’s 56.l l 61. ln that performance review,
the plaintiff’s manager, Lacaze, noted that the plaintiff
“continues to struggle with her cross-functional partnerships.”
Lacaze continued “to receive concerning feedback about [the
plaintiff's] ability to effectively build relationships, partner

with a variety of groups / people and communicate in a non~

11

 

abrasive manner.” Lacaze Decl., Ex. 7. Lacaze explained that the
plaintiff's approach to collaboration “is perceived as being too
authoritative and judgmental,” and she needed to improve in her
ability to “foster[] a climate of respect.” The review explained
that the plaintiff lacked “self-awareness in the way she []

ll

approached global opportunities and senior leaders, and was
“limited in her ability to . . . communicate in a respectful
manner.” The review explained that the plaintiff “leaves people
with the impression that she values her work more than their
work.” ld;m The performance review concluded that although the
plaintiff performed well in terms of her “deliverables,” she
needed to improve her “ability to partner and communicate
effectively.” ld; The plaintiff received an overall rating of
three out of six, or “adequate.” Def.’s 56.1 l 61. Raymond and
Lacaze delivered the plaintiff's performance review, and they
felt that the plaintiff responded to the review in a manner that
was dismissive, which gave them the impression that she was not
open to feedback. l§; l 63.

ln April 2015, the plaintiff’s peer, Adrienne Davis, was
promoted to the role “Group Director, Brand Management.” ld;
l 65. This promotion made Davis the plaintiff’s direct
supervisor. ld; l 66. The plaintiff was not eligible for this or

any other promotion because of her active warning status. ld.

l 70. Lacaze testified that if the plaintiff had not been on

12

 

warning, Lacaze would have considered the plaintiff for the
promotion, but ultimately, the plaintiff's “relationship
management and her lack of collaborative skills . . . would have
prevented her from getting the job.” Polido Decl., Ex. 6, at
133. Despite testifying that she did not know if she was more
qualified for the promotion than Davis, Def.'s 56.1 l 74, the
plaintiff complained to Davis and other coworkers that the
plaintiff felt that she was more deserving of the promotion. ld;
l 75.

After becoming her supervisor, Davis continued to receive
complaints about the plaintiff, id; l 76; Polido Decl., Ex. 2,
at 94-97, 104, 166, and the plaintiff continued to exhibit
deficiencies, such as submitting untimely work product. Lacaze
Decl. l 43 & Ex. 9.

Having concluded that the plaintiff’s performance had not
improved, Tiffany placed the plaintiff on a development plan in
June 2015. Def.’s 56.1 l 79. The development plan indicated that
the plaintiff had not yet attended the management development
program, which had been recommended to her ten months before in
her warning. ld; l 87. The development plan outlined areas for
the plaintiff to improve, including her ability to establish
partnerships, communicate respectfully, collaborate effectively,
display professionalism, demonstrate self-awareness, and manage

time effectively. Davis Decl., Ex. 1. The plaintiff was asked to

13

 

 

 

 

provide improvement goals and actions in those areas. Def.'s
56.1 l 81. The plaintiff filled out the plan, but when she
submitted the plan to Davis by email, the plaintiff noted that
she was “not in agreement” with the issues outlined in the plan.
Rightnour Decl., Ex. J.

Davis met with the plaintiff on a regular basis to discuss
the development plan. Def.’s 56.1 l 82. Davis testified that she
sought feedback about the plaintiff from the plaintiff's
partners and peers. §d; l 83. Davis testified that although she
received some positive feedback about the plaintiff, the
feedback was generally negative regarding the plaintiff’s “lack
of partnership, lack of ability to work well with others, [and]
her lack of understanding and self"awareness.” ld; l 84. Davis
also testified that she received feedback that the plaintiff
continued to micromanage her direct reports and to require
excessive revisions, making it difficult for the plaintiff's
team to meet deadlines and accomplish other tasks. l§; l 85.

The plaintiff believes that she made efforts to improve on
her alleged performance deficiencies,r but Davis testified that
when Davis shared the feedback with the plaintiff, the plaintiff
refused to acknowledge that the plaintiff needed to adjust her

behavior.4 ld. l 86.

 

4 The plaintiff states that she attempted to improve by, among other
actions, “apologizing to colleagues when necessary.” Pl.'s, 56.1

14

 

 

 

The plaintiff attended the management development program
in July 2015. ld; l 88. The leader of the training program
reported that the plaintiff displayed a dismissive and
uninterested attitude during the program, which negatively
impacted lower level program attendees. ld; When the plaintiff
was asked to give honest feedback about the program, the
plaintiff gave negative feedback that gave her managers the
impression that she did not see any value in the program. Pl.'s
56.1 Counter Stmt. l 91.

Lacaze and Davis, in consultation with HR and senior
management, decided to terminate the plaintiff's employment.
Def.’s 56.1 l 90. Lacaze, Davis, and Raymond all testified that
the reason for the plaintiff's termination was that she did not
appear to be improving and she did not show an interest in or
willingness to improve. ld; The plaintiff’s employment was
terminated on August 13, 2015. ld; l 91.

Tiffany did not hire anyone to take the plaintiff’s place,
but it did hire an individual to perform some of the duties for
which the plaintiff had been responsible. lhat individual was
hired with the approval of Davis and Lacaze, and that individual

is Catholic. Id. l 96.

 

 

 

Counter Stmt. l 86. However, the plaintiff does not dispute that she
refused to acknowledge and accept her behavior when Davis shared
feedback with her. Id.

15

 

B.

The plaintiff filed a charge with the Equal Employment
Opportunity Commission (“EEOC”) on April 17, 2015. ld; l 98. ln
her EEOC charge, the plaintiff alleged that the defendant
engaged in religious discrimination by issuing a warning,
withholding her bonus pay, and preventing her from transferring
departments or obtaining a merit increase. Further, she alleged
that her negative performance review constituted retaliation for
her December 2014 attorney letter. Polido Decl., Ex. 8.

The plaintiff filed an amended EEOC charge on June 5, 2015,
alleging that the choice to promote Davis instead of the
plaintiff was another part of Tiffany’s “retaliatory campaign”
against the plaintiff. Polido Decl., Ex. 9.

On February 11, 2016, the EEOC issued the plaintiff a
“Notice of Right to Sue,” which the plaintiff received on
February 15, 2016. Compl. l 8. The plaintiff commenced this
action within ninety days of receiving the notice of right to
sue. ld;

Ill.

The defendant moves to dismiss the plaintiff’s claims under
Title Vll and the NYCHRL that Tiffany (1) discriminated against
the plaintiff for her religious beliefs and (2) retaliated

against the plaintiff for sending an attorney letter and filing

EEOC charges.

16

 

A.

Title Vll makes it unlawful “for an employer . . . to
discharge any individual, or otherwise to discriminate against
any individual with respect to §her] compensation, terms,
conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000ew2(a)(1); St. Mary’s Honor Ctr. v. Hicks, 509 U.S.

 

502, 513 (1993}. The plaintiff carries the burden of
establishing discrimination by a preponderance of the evidence.
Reeves, 530 U.S. at 143.

Title VII discrimination claims are analyzed under the
three-part burden-shifting framework set forth by the Supreme

Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

 

First, the plaintiff must establish a prima facie case of
discrimination. ld; at 802. Second, the burden shifts to the
defendant “to articulate some legitimate, nondiscriminatory
reason” for the alleged discrimination. ld; Third, the plaintiff
must show that “the legitimate reasons offered by the defendant
were not its true reasons, but were a pretext for-
discrimination.” Tex. Dep’t of Cmty. Affairs v. ]ESurdine,r 450
U.S. 248, 253 (1981).

Discrimination claims under the NYCHRL are analyzed under a
broader standard than claims brought under Title Vll. Mihalik v.

Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

 

17

 

Cir. 2013). Under the NYCHRL “the plaintiff need only show that
her employer treated her less well, at least in part for a
discriminatory reason.” ld; at 110 n.8. The defendant may then
present evidence that its actions were taken for legitimater
nondiscriminatory reasons, and the defendant is entitled to
summary judgment if the record shows that “discrimination played
no role in its actions.” ld; (quotation marks, alteration, and
emphasis omitted). “Notwithstanding this different analysis, the
NYCHRL does not alter the kind]r quality or nature of evidence
that is necessary to support or defeat a motion for summary

judgment under Rule 56.” Hill v. Bloomberg L.P., No. 14cv9809,

 

2016 WL 1665599, at *10 (S.D.N.Y. Apr. 20, 2016) (quotation

marks omitted).

To establish a prima facie case of discrimination based on
religion under Title Vll, the plaintiff must show that she (1)
was a member of a protected class, (2) was qualified for her
job, (3) suffered a materially adverse employment action, (4)
under circumstances giving rise to an inference of religious

discrimination. Atkins v. Pitney Bowes Mgmt. Servs., No.

 

12cv5575, 2015 WL 144158, at *4 (S.D.N.Y. Jan. 12, 2015).
The parties do not dispute that the plaintiff has satisfied
the first three requirements of a prima facie case. The

defendant focuses its motion on the fourth requirement, arguing

18

 

that the plaintiff has not shown circumstances that give rise to
an inference of religious discrimination.

The defendant argues that the plaintiff has not met the
fourth requirement of a prima facie case for several reasons.
First, there is no evidence that any of the decision-makers
harbored religious animus towards the plaintiff or against
Catholics. There were three primary decision-makers involved in
the decisions to place the plaintiff on a warning and ultimately
to terminate the plaintiff’s employment -- Lacaze, Davis, and
Raymond. Of those three decision-makers, only one, Raymond,
practices a religion, and she is Catholic. Lacaze, who no longer
practices a religion, was raised in the Catholic faith. Although
there is no presumption that employers will not discriminate
against members of their own protected class, the fact that one
of the key decisionmmakers is Catholic “undermines any possible

inference of discriminatory animus.” White v. Pacifica Found.,

 

973 F. Supp. 2d 363, 380-81 (S.D.N.Y. 2013). This is especially
so here, where Raymond, a Catholic, conducted most of the
interviews for the HR investigation of the plaintiff. Moreover,
the plaintiff has not put forward any evidence that a single
person at liffany made any statements about her religion that

could be deemed discriminatory. See Rozenfeld v. Dep't of Design

 

& Const. of City of New Yorkr 875 F. Supp. 2d 189, 205 (E.D.N.Y.

 

2012} (considering as a factor that “nobody made disparaging

19

 

comments” about the plaintiff’s race)]r aff:d, 522 F. App'x 46
(2d Cir. 2013).

Additionally, the plaintiff has not established that she
was treated differently from other employees because of her

religion. See, e.g., Pesok v. Hebrew Union Coll.--Jewish Inst.

 

of Religion, 235 F. Supp. 2d 281, 288 (S.D.N.Y. 2002) (summary
order) (dismissing discrimination claims where there was no
evidence that similarly situated employees were treated

differently from the plaintiff), aff'd sub nom., Pesok v.

 

Lutwak, 86 F. App'x 479 (2d Cir. 2004). The plaintiff has not
shown any similarly situated employee with similar communication
deficiencies who was not disciplined. For example, the plaintiff
argues that several Jewish managers at Tiffany freely discussed
religion at work without being reprimanded. §ee Opp’n at 13;
Pl.’s 56.1 l 103. However, the plaintiff has not identified the
nature of these discussions or whether the comments made were
offensive, nor has the plaintiff established that these
individuals made additional offensive comments5 or were the
subject of complaints by their colleagues. Indeed, when asked if
she was aware of other employees making comments such as “your
people killed Jesus,” “all Asians love social media,” “Hispanics

love blondes,” or “[s]ee it can be fun to dress like a girl,”

 

5 The plaintiff’s argument ignores that she was reported for making at
least three other comments in addition to her alleged comment about
Jesus’s death.

20

 

the plaintiff responded that she was “not aware of any other
employee’s specific situation.” Polido Decl., Ex. 1, at 287. Nor
does the plaintiff point to any other employees who were
reported to their managers and HR for dismissive body language,
micromanagement, or an abrasive communication style.

The plaintiff's argument that the circumstances give rise
to an inference of discrimination is further undermined by the
fact that the person who was eventually hired by Davis, with
Lacaze's approval, to perform some of the plaintiff's duties is
Catholic. The fact that the person hired to perform some of the
plaintiff’s duties is a member of the same protected class as
the plaintiff “effectively precludes §the] plaintiff from
establishing that her termination occurred under the requisite
circumstances giving rise to an inference of discrimination.”

DeJesus v. Dist. One Cmty. Educ. Council, No. 08cv10666, 2010 WL

 

3959624, at *4 (S.D.N.Y. Sept. 14, 2010); see also Ehite, 973 F.
Supp. 2d at 381 (collecting cases).

Because the plaintiff has not shown that discrimination
played any part in the adverse employment actions taken against
her, she has not made out a prima facie case of religious
discrimination under Title Vll. Similarly, because the plaintiff
has failed to show that discrimination played a role in
Tiffany’s decisions with respect to her employment, the

plaintiff has failed to make out a prima facia case under the

21

 

NYCHRL. Therefore, it is unnecessary to reach steps two and

three of the McDonnell Douglas framework. However, those steps

 

also weigh in favor of summary judgment because the plaintiff

has not shown that the reasons offered by the defendant for

issuing the warning to the plaintiff -- or indeed for any of its
subsequent actions -- are pretextual.
2.

The defendant puts forward ample evidence that it based its
actions on nondiscriminatory reasons. These reasons include the
plaintiff's persistent partnering and communication
deficiencies, comments that were inappropriate for the
workplace, body language and behavior that signaled the
plaintiff did not care what others had to say, and

micromanagement of her direct reports. See, e.g., Lawless v. TWC

 

Media Sols., Inc., 487 F. App'x 613, 616 (2d Cir. 2012) (summary

 

order) (holding that an employee's poor job performance is a

legitimate reason for termination); Portee v. Deutsche Bank, No.

 

03cv9380, 2006 WL 559448, at *9 (S.D.N.Y. Mar. 8, 2006)
(interpersonal friction with coworkers including inappropriate
remarks is a nondiscriminatory reason to issue a warning).
Because the defendant has put forward nondiscriminatory
reasons for its actions, the plaintiff must show that the
reasons put forward by the defendant were “false, and that more

likely than not discrimination was the real reason for the”

22

 

 

defendant's actions. Lawless, 487 F. App’x at 616. The plaintiff
has failed to carry this burden.

The plaintiff does not dispute that her supervisors and HR
received complaints about her behavior. The plaintiff disputes
making the comments that were reported, but that dispute is not
material to this motion. “The Court is interested not in the
truth of those complaints against plaintiff, but only in what

motivated the employer.” House v. Wackenhut Servs., lnc., No.

 

10cv9476, 2012 WL 4017334, at *17 (S.D.N.Y. Aug. 20, 2012}
(quotation marks omitted). “An employer’s good faith belief that
an employee engaged in misconduct is a legitimate reason for
terminating her and the fact that the employer is actually wrong
is insufficient to show that the alleged misconduct is a pretext

for discrimination.” Droutman v. N.Y. Blood Ctr., lnc., No.

 

03cv5384, 2005 WL 1796120, at *9 (E.D.N.Y. July 27, 2005);

Robinson v. Zurich N. Am. Ins. Co., 892 F. Supp. 2d 409, 430

 

(E.D.N.Y. 2012) (“The question in this Title Vll case is not
whether defendants’ decision to terminate plaintiff was correct
but whether it was discriminatory.”). In this case, multiple
employees reported communication deficiencies on the plaintiff’s
part, and the plaintiff has not presented any evidence that the
defendant did not believe those reports or that its reliance on

those reports was pretextual.

23

 

The plaintiff also disagrees with the defendant’s decisions
to place her on the June 2015 development plan and to terminate
her employment in August 2015, and argues that because the
defendant's decisions were faulty, they must have been
pretextual. Her arguments here are similarly without merit. The
defendant states that it made those decisions on the basis that
the plaintiff was not improving and was not open to feedback.
The defendant based its conclusion on the continued negative
feedback that Davis received about the plaintiff’s partnership
and communication deficiencies after the warning was issued and
after Davis became the plaintiff’s supervisor, as well as on the
plaintiff's own behavior. For example,r when Tiffany asked the
plaintiff to participate in the plan, the plaintiff did, but
only under protest, noting in her email to Davis that she
disagreed with the reasons for placing her on the plan. And when
the plaintiff attended the management development programr the
plaintiff delivered feedback about the program in a way that
signaled to her supervisors that she was not interested in
improving upon the partnership, management, and communication
skills required for her job.

The plaintiff attempts to rebut the defendant’s perceptions

of her behavior and attitude by stating that she was open to

24

 

feedback.6 However, it “is well settled that the mere fact that
an employee disagrees with an employer's evaluation of that
employee’s misconduct or deficient performance, or even has
evidence that the decision was objectively incorrect, does not
necessarily demonstrate, by itself, that the employer’s reasons
are” pretextual. Robinson, 892 F. Supp. 2d at 430. The
plaintiff’s mere disagreement with her supervisors',
colleagues', and HR’s “assessment of [her] work performance

is insufficient to raise a triable issue of fact regarding

pretext.” See lverson v. Verizon Commc’ns, No. 08cv8873, 2009 WL

 

3334796, at *5 (S.D.N.Y. Oct. 13, 2009).

The plaintiff also argues that the warning itself evinces
pretext, because it lists her comment about Jesus's death as a
reason for issuing the warning. However, courts have
consistently held that it does not constitute discrimination to
discipline employees for making offensive comments in the
workplace, even when those comments are tied to religion. §eeL

e.g., Peterson v. Hewlett-Packard Co., 358 F.3d 599, 601-02,

 

607-08 (9th Cir. 2004} (holding that it was not religious

 

5 The plaintiff attempts to rebut the defendant’s evidence of deficient
performance by pointing out that her subordinates complimented her on
two occasions. §ee Pl.’s 56.1 l 91. Two demonstrations of praise by
non-decision-makers does not raise an issue of material fact as to
whether the decision-makers at issue based their decisions to
`discipline the plaintiff on the many complaints they received about
her and their perception of her performance. §ee White, 973 F. Supp.

2d at 380.

25

 

 

 

 

 

discrimination for a company to terminate an employee for
placing anti-gay messages in his cubicle that “demean[ed} and

harass[ed] his co-workers”); Matthews v. Wal-Mart Stores, Inc.,

 

4l7 F. App'x 552, 554 (7th Cir. 2011) (holding that it was not
discriminatory to terminate an employee for expressing that gay
people will go to Hell because such comments constituted

harassment); Averett v. Honda of Am. Mfg., Inc., No. 07cv1167,

 

2010 WL 522826, at *8 (S.D. Ohio Feb. 9, 2010) (holding that it
was not religious discrimination to discipline an employee for
violating a company policy prohibiting abusive and threatening
language by stating that “God would punish those employees who
taunted and harassed” the plaintiff). The defendant has
presented overwhelming evidence that the reason that comment was
included in the warning was not because it embodied one of the
plaintiff's religious beliefs, but for the same reason that
other comments were included in the report -- because the
comment was perceived by management to be offensive and
inappropriate for the workplace.

Contrary to the plaintiff’s assertions, the warning focuses
on the plaintiff’s general communication deficiencies, and not
only on her comment about Jesus’s death. The plaintiff’s comment
to her direct report that “your people killed Jesus” is an

example of an inappropriate and offensive comment the plaintiff

26

 

made, and its inclusion in the warning does not give rise to an
inference of discriminatory animus against the plaintiff.

Because there is no evidence in the record that the alleged
actions were taken against the plaintiff for any reason other
than her deficiencies, the plaintiff cannot meet even the
liberal standards of the NYCHRL. “Even under the NYCHRL, a
plaintiff must prove that some forbidden factor . . . factored
into the adverse employment action of which [s]he complains.”
§ill, 20l6 WL 1665599, at *12. The plaintiff has not made such a
showing, and accordingly the defendant's motion for summary
judgment with respect to the plaintiff's discrimination claims
is granted.

B.

The plaintiff also brings retaliation claims under Title
Vll and the NYCHRL.

The plaintiff’s Title Vll retaliation claim is analyzed
under the same three-part burden shifting framework set forth in

McDonnell Douglas that governs her discrimination claims.

 

Robinson, 892 F. Supp. 2d at 432. To establish a prima facie
case of retaliation, the plaintiff must show that (1) she
participated in a protected activity,r (2) the defendant was
aware of the plaintiff's protected activity, (3) the defendant
took an adverse employment action against the plaintiff, and (4)

there was “a causal connection between the protected activity

27

 

and the adverse employment action.” Mazyck v. Metro. Transp,

 

§u§h;, 893 F. Supp. 2d 574, 591 (S.D.N.Y. 20l2).

ln December 2014, the plaintiff delivered a letter from her
lawyer claiming that the defendant had discriminated against her
on the grounds that she had expressed a religious belief. ln
April 2015, the plaintiff filed a charge with the EEOC, and in
June 2015, the plaintiff filed an amended EEOC charge. The
plaintiff argues that the disciplinary actions taken against her
after she sent the December 2014 letter and filed her EEOC
charges, including her placement on a development plan in June
2015 and her termination in August 2015, constitute retaliation
for protected activities. However, the plaintiff has failed to
show a causal connection between the adverse employment actions
and her protected activities, and therefore she has failed to
show a prima facie case of discrimination.

To show a causal connection under Title VII, the plaintiff
is required to show that her protected activity was the “but
for” cause for the alleged retaliatory actions. Univ. of Tex.

Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013}. To prevail on

 

her retaliation claim under the NYCHRL, the plaintiff must show
that the defendant was “motivated at least in part by an

impermissible motive.” Mereigh v. N.Y. & Presbyterian Hosp., No.

 

16cv5583,r 2017 WL 5195236, at *6 (S.D.N.Y. Nov. 9, 2017)

28

 

 

(quotation marks omitted). The plaintiff has not met either
standard.

In this caser the defendant began taking disciplinary
actions against the plaintiff before the plaintiff engaged in
any protected activities. The defendant issued the warning
against the plaintiff in September 2014, three months before the
plaintiff’s lawyer sent a letter to the defendant, and seven
months before the plaintiff filed her original EEOC charge.
“When disciplinary action begins prior to the protected
activity, there is no inference of retaliation simply because
the adverse action is completed after the protected activity.”

Jenkins v. N.Y. State. Banking Dep't, No. 07cv6322, 2010 WL

 

2382417, at *11 (S.D.N.Y. June 14, 2010). Almost all of the
alleged retaliatory actions were taken as a result of the
plaintiff’s September 2014 warning and the failure by the
plaintiff to adjust her conduct accordingly. Employees on active
warning at Tiffany are not eligible for a bonus or a promotion
and cannot receive a performance evaluation with a rating higher

than “adequate.”7 That the actions took place after the December

 

7 The plaintiff argues that it was against company policy for Tiffany
to override the weighted average of an employee's scores on a
performance review, and that Tiffany violated this policy by giving
her an overall score of “adequate.” The defendant disagrees and argues
that Tiffany policy requires that employees on active warning can
receive, at most, a rating of adequate. This dispute is of no moment,
because if the plaintiff is correct, at most, the plaintiff has
demonstrated that the defendant misunderstood its own policy. Such a
mistake is not evidence of discrimination.

29

 

2014 letter is not evidence of retaliation, because those
actions followed from the September 2014 warning. Even placing
the plaintiff on the June 2015 development plan and terminating
her in August 2015 were simply continuations of the progressive
discipline that began with the September 2014 warning.

Despite the plaintiff’s warning, colleagues continued to
complain to Lacaze, Davis, and HR about the plaintiff's behavior
and communication style, and the plaintiff does not dispute that
other employees complained about her. Those continued complaints
confirmed that the plaintiff had not improved on the same issues
that caused Tiffany to issue the warning -- her communication
and partnering deficiencies. The plaintiff herself admits that
she had to explain or apologize for her comments in the
workplace on at least four occasions both before and after her
protected activities. Pl.’s 56.1 Counter Stmt. ll l4-l5, 51-53,
64, 78, 86; Pl.’s Decl. l 27 & Ex. L.

Although the development plan and termination post-dated
the plaintiff's protected activities, “[w]here timing is the
only basis for a claim of retaliation, and gradual adverse job
actions began well before the plaintiff had ever engaged in any
protected activity, an inference of retaliation does not arise.”

Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d

 

Cir. 2001).

30

 

 

 

 

 

 

 

Moreover, the alleged retaliatory termination is too far
removed in time to establish causation based on timing. The
plaintiff’s August 2015 termination occurred eight months after
the plaintiff’s December 2014 lawyer letter, four months after
her first EEOC charge, and two months after her amended EEOC
charge. While temporal distance alone is not dispositive, in
this case, the timing supports the defendant's argument that its
actions were not retaliatory. Indeed, “courts in this Circuit
have consistently held that a passage of more than two months
between the protected activity and the adverse employment action
does not allow for an inference of causation.” Avillan v.
Donahoe, No. 13cv509, 2015 WL 728169, at *15 (S.D.N.Y. Feb. 19,
2015) (quotation marks omitted).

In her opposition brief, the plaintiff contends that she
does not rely solely on timing to establish a prima facie case
of retaliation, and purports to put forward direct evidence of
retaliation. However, the plaintiff has not pointed to any
direct evidence that the defendant was motivated by retaliatory
animus in taking progressive disciplinary actions against her.
Rather, the plaintiff merely questions the defendant’s
perception of the plaintiff's job performance.

First, the plaintiff points to her largely positive 2013
performance review, conducted by Davey, to argue that her 2014

performance review, conducted by Lacaze, was retaliatory because

31

 

it was negative. As explained above, the fact that the plaintiff
received an “adequate” rating of her performance review was a
direct consequence of her warning status, which required that
she receive at most an adequate rating. This precludes any
argument that the performance review was retaliatory, because it
was necessitated by a warning that predated any of the
plaintiff’s protected activity. Moreover, the “mere fact of past
satisfactory performance, followed by negative feedback, is not
suggestive of impermissible animus . . . .” Missick v. City of
New York, 707 F. Supp. 2d 336, 350 (E.D.N.Y. 2010). This is
especially true in this case, where the first performance review
was conducted by a different manager than the subsequent
performance reviews, and the first performance review only
evaluated the plaintiff’s work during her initial months at the
company.

The plaintiff also contrasts the “2014 liffany Profilor” --
a review which asks many different colleagues, including the
plaintiff's managers, peers, and direct reports, to evaluate her
performance -- with her “adequate” 2014 performance review.
Although the plaintiff characterizes the 2014 Tiffany Profilor
as a positive review because it compliments her work in many
respects, it also shows that her managers, her peers, and her
direct reports all perceived problems with the plaintiff's

communication and leadership skills. Comments from her boss

32

 

include that the plaintiff needed “to gain more empathy and good

\\

will from her colleagues,” and that would only come from a
switch in her behavior.” Polido Reply Decl.r Ex. 16, at 28.
Comments from the plaintiff’s direct reports included that the
plaintiff needed stronger communication skills with “less harsh
delivery/delegation,” and less “rude comments.” ld; They further
noted that she needed to engage in less micromanagement, “has a
tendency to be close-minded,” and often does not realize “how
what she is saying or doing comes across to others.” ld; at 28-
29. They further remarked that the plaintiff “is rarely open to
hearing ideas or recommendations on different approaches to
work, always feeling that her way is the best way.” ld; at 29.
The plaintiff’s peers and colleagues echoed these concerns,
commenting that the plaintiff needed to be “more sensitive to
those around her” and to acknowledge other peoples’ points of
view. ld; at 28. These comments undermine any notion that the
plaintiff’s “adequate” performance review by Lacaze was
retaliatory.

The plaintiff also argues that the June 2015 development
plan was retaliatory because, according to the plaintiff, it was
unnecessary. To support this argument, the plaintiff points out
that she apologized to many of the colleagues she had previously
offended. The plaintiff’s argument amounts to a disagreement

with the defendant’s determination that it was appropriate to

33

 

 

 

place the plaintiff on a development plan. However, that
disagreement is not evidence that the defendant acted with
retaliatory animus. Qf; Iverson, 2009 WL 3334796, at *5;
Droutman, 2005 WL 1796120,r at *9. The fact that the plaintiff
concedes she apologized to colleagues because of her remarks is
an acknowledgement that she made such offensive remarks.

The plaintiff also believes that the June 2015 development
plan was pretextual because similarly situated employees were
not placed on similar plans. However, as explained above, the
plaintiff has not pointed to any employees with similar
communication and leadership deficiencies.

The plaintiff also argues that her August 2015 termination
directly evinces retaliatory animus. The plaintiff believes she
was fired for giving negative feedback regarding the management
development program. The plaintiff says that her managers
solicited her honest feedback and argues that by soliciting her
honest feedback and then using that feedback as a basis for her
termination, the defendant retaliated against her. That the
plaintiff was asked for her honest feedback does not undermine
the defendant’s reliance on its perception that the plaintiff’s
feedback evinced an unwillingness to improve on her alleged
deficiencies, and it certainly does not show that the defendant
retaliated against the plaintiff for engaging in protected

activity.

34

 

The plaintiff also states that her warning was extended in
July 20l5 to go beyond one year and argues that this purported
extension is evidence of retaliation. The only evidence she puts
forward to show that her warning was extended is a tape-recorded
conversation between the plaintiff and Davis. However, the
conversation does not establish that the warning period was
extended, and there is no documentation of such an extension in
the record. ln any event, the plaintiff has not put forward
evidence showing that the alleged extension was retaliatory,
rather than a reaction to the plaintiff's continued
deficiencies.

Because the plaintiff has not shown any causal connection
between her protected activity and any adverse employment
actions, she has not made out a prima facie case of retaliation
under Title Vll. The plaintiff has also failed to show that any
of the employment actions about which she complains were
motivated in any part by retaliation. Therefore, she has failed
to show that the defendant retaliated against her in violation
of the NYCHRL. Accordingly, the defendant’s motion for summary
judgment dismissing the plaintiff’s retaliation claims is
granted.

CONCLUSION
For the reasons explained above, the defendant’s motion for

summary judgment is granted. The Court has considered all of the

35

 

arguments raised by the parties. To the extent not specifically
addressed,r the arguments are either moot or without merit. The
Clerk of Court is directed to enter judgment dismissing this
case. The Clerk is also directed to close this case and to close
all pending motions.

SO ORDERED.

‘;::r:::;'r"z§:;k ar 5 /Ma

` John G. Koeltl
'ted States District Judge

 

36

 

 

 

